DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout the specification there are numerous errors pertaining to “no space between separate words” (see para 0003, forunderwater, pointof) and no proper spacing after a “period” (see para 0003 mouth.However).  Applicant should review entire specification carefully and make appropriate corrections.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 calls for “a pump”; “a breathable gas tube”; “a breathable gas regulator”; “a powered regulator gas control valve”; “a regulator pressure sensor” and “a pump control signal”; claim 1 calls for “a pump”; “a tube”; “a breathable gas regulator”; “a powered regulator gas control valve”; “a regulator pressure sensor” and “a pump control signal”; it is unclear if and how they are related.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/147109 A1 to Colborn (hereinafter 'Colborn').

Regarding claim 1, Colborn teaches a method of providing breathable gas to one or more submerged divers (abstract, para 0012-0018,0033, 0042-0045, 0059-0064,0081-0085, 00149 ) in a system comprising a pump for providing the breathable gas to the one or more submerged divers (pump 28, Fig. 1, para. [0054];deliver breathable air to the submerged diver, para. (0010), wherein each of the one or more submerged divers is provided with a breathable gas regulator comprising an inlet and an outlet (regulator assembly 2 having inlet 4 and outlet 6, Fig. 1, para. (0054]) and having a regulator pressure sensor coupled thereto (sensor 20 communicates a regulator pressure signal, Fig. 1, para. (0054),(0056]), a regulator gas control valve (one-way check valve 31 is provided at breathing gas inlet 4 to allow air from the pump 28 to enter the regulator assembly 2, para. (0054]), and a tube coupling the breathable gas regulator to the pump (tubing 30 connecting the regulator to the outlet of pump 28, Fig. 1, para. [0054]), the method comprising:
for each of said one or more divers:
sensing pressure changes in the regulator associated with diver respiration using the regulator pressure sensor (directly measure pressure, para. [0061]; sensing pressure changes associated with diver respiration in a breathable air regulator using the pressure sensor, para. (00129]);
determining at least one of diver inhalation and diver exhalation based on said sensing (process the signal to identify one or more of an inhalation state an exhalation state, para. [0061]; determining at least one of diver inhalation and diver exhalation based on the regulator pressure changes sensed by the pressure sensor, para. [00129]);
operating the regulator gas control valve to allow breathable gas to flow from the pump to the breathable gas regulator during at least a portion of diver inhalation (valve 31 opens during inhalation, para. (0063)-(0064]), and to prevent the flow of breathable gas from the pump to the breathable gas regulator during at least a portion of diver exhalation (valve 31 closes during exhale, para. (0060]); and
providing a pump control signal (breathing gas signal, para. (0062]; which asserts that the pump 28 need not be running..determines that the pump 28 should be running, para. (0062]) (based on the pressure difference across the powered regulator gas control valve]; and operating the pump based on the pump control signals for each of said one or more divers (breathing gas signal provided to pump controller which asserts that the pump 28 need not be running, and turns the pump off, para. (0062]; breathing gas signal indicative of the inhalation state and/or that the diver needs air provided to the pump controller 25, which determines that the pump 28 should be running, and turns the pump on, para. (0062]).
Colborn fails to specifically teach a powered regulator gas control valve. However, Colborn teaches a valve being electrically controlled to open or close based on inhalation and/or exhalation of the patient (para. (0061]). It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Colborn to provide a powered gas control valve so as to improve control of the inlet valve.
Colborn further fails to teach the method comprising determining a pressure difference across the powered regulator gas control valve, and providing the pump control signal based on the pressure difference across the powered regulator gas control valve. However, Colborn teaches in an alternative embodiment, other movement-based sensing elements may be used to sense breathing-related pressure changes in the regulator, e.g., a valve that opens and closes at a threshold pressure differential (para. (0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so the method of Colborn could have been modified as claimed to provide for improved valve control based on both the pressure of the diving environment and the pressure of the diver's breath.
Regarding claim 2, Colborn teaches the method of claim 1, wherein operating the powered regulator gas control valve comprises: actuating the valve to an open position during at least a portion of diver inhalation (valve 31 opens during inhalation, para. (0063)-(0064]), and
actuating the valve to a closed position during at least a portion of diver exhalation (valve 31 closes during exhale, para. (0060]).

Regarding claim 3, Colborn teaches the method of claim 2, wherein operating the pump based on the pump control signals comprises: running the pump at a speed that is proportional to the number of powered regulator gas control valves that are in an open position (para(0063)-(0064]; note: when valve is open, pump runs, but when valve is closed, pump does not run).

Regarding claim 5, Colborn teaches the method of claim 1, wherein operating the pump based on the pump control signals comprises: running the pump at a first speed when the pressure difference across any one of the powered regulator gas control valves is less than a first threshold pressure difference (as the user inhales breathable gas 33from the pump 28, the pressure inside the chamber 12 is reduced below that provided by the environment at port 16; breathable air determination unit 27 determines based on the regulator pressure signal that the diver is in an inhalation state and/or that the diver needs air from the pump 28; pump controller 25 turns the pump on, para. (0063)); and
running the pump at a second speed less than the first speed when the pressure difference across all of the powered regulator gas control valves is greater than the first threshold pressure difference (when the user ceases to inhale, the action of the pump causes the pressure in chamber 12 to increase; breathing air determination unit 27 determines that the diver is in a state of non-breathing and in turn sends a breathing gas signal indicative of non-breathing to the pump logic controller 25; pump controller 25 determines that the need for the pump to run is diminished or stopped, and sends a control signal to stop the pump, para. (0064)).

Regarding claim 6, Colborn teaches the method of claim 5, wherein the second speed is zero (stops the pump, para. (0064]).

Regarding claim 7, Colborn teaches the method of claim 5. While Colborn fails to specifically teach wherein the first threshold pressure difference is a value of 2.0 psi or less, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention”.  through routine experimentation, that the method of Colborn could have been modified as claimed to provide the desired accuracy of valve opening and closing.

Regarding claim 9, Colborn teaches the method of claim 1, wherein operating the powered regulator gas control valve comprises: using a power source selected from an electrical power source, an optical power source, a pneumatic power source, and a magnetic power to actuate the powered regulator gas control valve (battery, para. [00112]).

Regarding claim 10, Colborn teaches the method of claim 1. While Colborn fails to specifically teach wherein each of the steps of: sensing pressure changes in the regulator associated with diver respiration; determining at least one of diver inhalation and diver exhalation; and determining a differential pressure across the powered regulator gas control valve is performed at a frequency of at least two times per second, in an alternative embodiment Colborn teaches a plurality of determinations being made at a frequency of at least two times per second (para. [00129]-[00137]). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  that the method of Colborn could have been modified as claimed to ensure determinations are made at the time gas is needed by the user.

Regarding claim 11, Colborn teaches the method of claim 1. While Colborn fails to specifically teach wherein each of the steps of: sensing pressure changes in the regulator associated with diver respiration; determining at least one of diver inhalation and diver exhalation; operating the powered regulator gas control valve; determining a differential pressure across the powered regulator gas control valve; providing a pump control signal; and operating the pump based on the pump control signal, is performed at a frequency of at least two times per second, in an alternative embodiment Colborn teaches a plurality of determinations being made at a frequency of at least two times per second (para. [00129]-[00137]). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Colborn could have been modified as claimed to ensure determinations are made at the time gas is needed by the user.

Regarding claim 12, Colborn teaches the method of claim 1, further comprising causing the pump to pump breathable air to the diver in response to a manual input from the diver (para. [00138]).

Regarding claim 13, Colborn teaches the method of claim 1, further comprising:
providing the pump having a pump inlet coupled to the atmosphere and a pump outlet (pump having a pump inlet fluidly coupled to the atmosphere, and a pump outlet, para. (00154]);
providing the tube having a proximal end coupled to the pump outlet and a distal end (tubing having a proximal end coupling the pump outlet and a distal end coupled to a regulator inlet, para. [00154]);
providing the breathable gas regulator having the regulator inlet coupled to the distal end of the breathable gas tube, the regulator chamber, a breathing aperture though which said submerged diver inhales and exhales, and the regulator outlet (a regulator chamber having a regulator inlet and a regulator outlet, a mouthpiece fluidly coupled to the regulator chamber and having a breathing aperture, para. [00154]);
providing the powered regulator gas control valve located between the pump outlet and the regulator inlet (one-way check valve 31 is provided at breathing gas inlet 4 to allow air from the pump 28 to enter the regulator assembly 2, para. [0054]);
providing the regulator pressure sensor [NOTE: see Box VIII'] for sensing pressure changes in the regulator associated with diver respiration (a pressure sensor to sense pressure changes within the regulator chamber associated with diver inhalation and exhalation and to provide a regulator pressure signal indicative of the pressure changes, para. [00154]);
providing a differential pressure sensor for determining a pressure difference across the powered regulator gas control valve (movement­ based sensing elements may be used to sense breathing-related pressure changes in the regulator instead of an articulating element, e.g., a valve that opens and closes at a threshold pressure differential, para. [0041]); and
providing at least one logic unit for determining at least one of diver inhalation and diver exhalation for each of said one or more submerged divers, providing a pump control signal for each of said one or more submerged divers, and operating the pump based on the pump control signals (a breathable air determination unit to determine when breathable air is needed by the diver based on the regulator pressure signal, and to provide a breathable air signal indicative of whether breathable air is needed by the diver; and a pump controller to control the operation of the pump in providing breathable air to the diver, based on the breathable air signal, para. [00154]).

Regarding claim 14, Colborn teaches a method of providing breathable gas to one or more submerged divers (Abstract) in a system comprising a pump for providing breathable gas to the one or more submerged divers (pump 28, Fig. 1, para. [0054];deliver breathable air to the submerged diver, para. (0010]) and a diving subsystem for each of the one or more divers, the diving subsystem comprising a) a breathable gas regulator having an inlet, an outlet, a regulator chamber, and a regulator pressure sensor (regulator assembly 2 having inlet 4 and outlet 6, Fig. 1, para. [0054]; a regulator chamber having a regulator inlet and a regulator outlet, a mouthpiece fluidly coupled to the regulator chamber and having a breathing aperture, para. (00154]; sensor 20 communicates a regulator pressure signal, Fig. 1, para. (0054]) b) a [powered] regulator gas control valve located between the pump and the regulator chamber (one-way check valve 31 is provided at breathing gas inlet 4 to allow air from the pump 28 to enter the regulator assembly 2, para. (0054]), and c) a tube coupling the pump to the regulator (tubing 30 connecting the regulator to the outlet of pump 28, Fig. 1, para. [0054]), the method comprising:
for each of the diving subsystems:
sensing pressure changes in the regulator associated with diver respiration using the regulator pressure sensor (directly measure pressure, para. (0061]; sensing pressure changes associated with diver respiration in a breathable air regulator using the pressure sensor, para. [00129]);
determining, based on the sensing, one of a need for air by the diver and the absence of a need for air by the diver (determines when air is needed by the diver, para. (0057])
operating the regulator gas control valve by opening the valve to allow breathable gas to flow from the pump to the breathable gas regulator in response to a determination of a need for air by the diver (valve 31 opens during inhalation, para. (0063)-(0064]), and by closing the valve to prevent the flow of breathable gas from the pump to the breathable gas regulator in response to a determination of the absence of a need for air by the diver (valve 31 closes during exhale, para. [0060]); and
providing a pump control signal (breathing gas signal, para. [0062); which asserts that the pump 28 need not be running..determines that the pump 28 should be running, para. [0062]) [based on the pressure difference across the powered regulator gas control valve]; and operating the pump, based on the pump control signals for each of the one or more divers (breathing gas signal provided to pump controller which asserts that the pump 28 need not be running, and turns the pump off, para. [0062); breathing gas signal indicative of the inhalation state and/or that the diver needs air provided to the pump controller 25, which determines that the pump 28 should be running, and turns the pump on, para. [0062]).
Colborn fails to specifically teach a powered regulator gas control valve. However, Colborn teaches a valve being electrically controlled to open or close based on inhalation and/or exhalation of the patient (para. [00611). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Colborn could have been modified as claimed to provide improved control of the inlet valve.
Colborn further fails to teach the method comprising determining a pressure 
control signal based on the pressure difference across the powered regulator gas control valve. However, Colborn teaches in an alternative embodiment, other movement-based sensing elements may be used to sense breathing-related pressure changes in the regulator, e.g., a valve that opens and closes at a threshold pressure differential (para. [0041]). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Colborn could have been modified as claimed to provide for improved valve control based on both the pressure of the diving environment and the pressure of the diver's breath.
While Colborn further fails to specifically teach operating the pump to provide breathing gas at a pump outlet pressure of no more than 5 psi above the highest local pressure of the one or more divers, Colborn teaches operating the pump during at least a portion of diver inhalation at a first pump speed to deliver breathable air to the submerged diver at a pressure of no more than 25 psi (172 kpa) above atmospheric pressure (para. [00130]). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   that the method of Colborn could have been modified as claimed, through routine experimentation, to improve safe gas application.

Regarding claim 15, Colborn teaches the method of claim 14. While Colborn fails to specifically teach wherein operating the pump comprises providing breathing gas at an outlet pressure of no more than 3 psi above the highest local pressure of the one or more divers Colborn teaches operating the pump during at least a portion of diver inhalation at a first pump speed to deliver breathable air to the submerged diver at a pressure of no more than 25 psi (172 kpa) above atmospheric pressure (para. [00130]). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  that the method of Colborn could have been modified as claimed, through routine experimentation, to improve safe gas application.

Allowable Subject Matter
Claims 4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
5/21/2022